Citation Nr: 1225233	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO. 10-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a right ankle fracture.

3. Entitlement to service connection for a right hip disability, claimed as secondary to residuals of a right ankle fracture.

4. Entitlement to service connection for a shortened right leg, claimed as secondary to residuals of a right ankle fracture.

5. Entitlement to service connection for a low back disability, claimed as secondary to residuals of a right ankle fracture.

6. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and T. M., observer


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The April 2008 rating decision denied the Veteran's petition to reopen a claim for service connection for PTSD. The June 2010 denied the remaining claims. 

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from 2012 that are not associated with his claims folder. The RO has not stated that these records have been reviewed in the most recent supplemental statement of the case, which was issued in February 2011. However, the records are not pertinent to the issues that are decided herein. 

The Veteran testified at a hearing in April 2012 before the undersigned. A copy of the transcript has been associated with the claims file. After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011). The record was also kept open for an additional 30 days to provide the Veteran an opportunity to provide a statement from his private physician. No such statement was received. 

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of a right ankle fracture, a shortened right leg, a right hip disability, a low back disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence associated with the claims file since February 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder. 

2. Evidence associated with the claims file since July 1998 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a right ankle fracture. 




CONCLUSIONS OF LAW

1. Evidence received since the February 2007 rating decision that denied service connection for an acquired psychiatric disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2. Evidence received since the July 1998 rating decision that denied service connection for residuals of a right ankle fracture, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO determined in a May 2010 Statement of the Case (SOC) that new and material evidence was presented to reopen the claim for service connection for PTSD. In its November 2011 SOC, the RO determined that new and material evidence had been submitted to reopen a claim for service connection for residuals of a right ankle fracture. These decisions are not binding on the Board. The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Acquired Psychiatric Disorder

In February 2007, the RO denied the Veteran's claim for service connection for PTSD on the basis that he was not treated for a mental disorder in service and did not have a diagnosis of PTSD. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

At the time of the February 2007 denial, the record consisted of service treatment records, service personnel records, private treatment records, and the Veteran's PTSD questionnaire. Subsequently, additional VA treatment records, the transcript from his April 2012 hearing, and a printed page from a website showing that the Veteran's brother in law, T. C., was killed in Vietnam in September 1970 were added to the claims file. This evidence is all new, in that it has not been previously received by VA. Further, VA treatment records show treatment for PTSD. His claim was denied, in part, because he had not been diagnosed with PTSD. Therefore, the evidence is new and material. 

Reopening of the Veteran's the claim for service connection for an acquired psychiatric disorder based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

Residuals of a Right Ankle Fracture

In July 1998, the RO denied the Veteran's claim for service connection for residuals of a right ankle fracture on the basis that there was no record of in-service treatment for a broken ankle. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

At the time of the July 1998 denial, the record consisted of VA and private treatment records and STRs. Subsequently, additional VA and private treatment records, the transcript from his April 2012 hearing, and a May 2012 statement from O. C., the Veteran's sister, were added to his claims file. O. C.'s statement explained that the Veteran came to visit her during basic training and that he had his leg in a cast. Presuming the credibility of her statement, it raises a reasonable possibility of substantiating the Veteran's claim because it indicates that he injured his ankle during service. Justus, 3 Vet. App. at 513. 

Reopening of the Veteran's the claim for service connection for residuals of a right ankle fracture based on the receipt of new and material evidence is therefore warranted. Shade, 24 Vet. App. at 110.

Duties to Notify and Assist

Given that the Veteran's claims are being reopened and remanded for further development, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for residuals of a right ankle fracture is reopened; the appeal is granted to this extent only.


REMAND

With regard to the Veteran's psychiatric disorder claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case, the Veteran has been diagnosed with depression, an anxiety disorder, and PTSD, satisfying the first element set forth in McLendon. One of his reported stressors was escorting the body of his brother in law, T. C., back to the United States after he was killed in Vietnam. The Veteran's service personnel records clearly show that he was a body escort for T. C. in September 1970. A Temporary Duty (TDY) memorandum dated September 9, 1970 shows that the Veteran was on TDY for 10 days to act as T. C.'s body escort. His reported stressor is confirmed, satisfying the second McLendon element. His VA treatment records indicate that he receives mental health treatment and sometimes he attributes his symptoms to his stressor, providing an indication that his stressor may have caused PTSD or his other psychiatric disorders. However, there is no medical evidence of record to confirm whether the Veteran's stressor caused his PTSD or any other mental disorder. The Board does not have sufficient medical evidence to ascertain whether his currently diagnosed psychiatric disorders are related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

With regard to the Veteran's right ankle, right leg, right hip, and low back claims, he asserts that he broke his right ankle during service and was treated at Womack Army Hospital. He stated that his ankle was placed in a cast. In September 1971, the RO attempted to obtain records from Fort Bragg for the Veteran's reported March 1969 ankle fracture, and was informed that the records had been transferred to Womack Army Hospital. The RO then requested records from Womack Army Hospital and no response was received. 

When STRs are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran asserts that he fractured his ankle at Fort Bragg during training in March 1969. He testified at his hearing that he was treated at Womack Army Hospital. In May 2012 O. C. stated that the Veteran visited her while he was stationed at Fort Bragg, and that he had a cast on his leg at that time. 

Because some of the Veteran's STRs are lost or unavailable, a remand is necessary for the RO to make another attempt to obtain them or determine that further attempts to do so would be futile. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Additionally, as VA has a heightened duty to assist the Veteran in circumstances where STRs are missing, an examination is warranted. 

As the matter of entitlement to service connection for residuals of a right ankle fracture will have a substantial effect on the merits of his claims for service connection for a shortened right leg, a right hip disability, and a low back disability, these claims are inextricably intertwined and remanded with the Veteran's claim for service connection for residuals of a right ankle fracture. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Virtual VA claims processing system contains VA treatment records from 2012. The most recent SSOC was issued in February 2011, prior to when these records were generated. The records indicate that the Veteran was referred to audiology for a consultation for hearing loss. The records of the consultation are not present in his physical claims file and are not available through Virtual VA. Given that these records could be pertinent to his claim, a remand is required so they may be obtained and considered by the RO. 

Further, his claim was denied in part because his hearing was considered normal at separation. The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus. In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise). It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

As noted above, VA has a heightened duty to assist the Veteran when STRs are missing. Therefore, a VA examination is warranted to determine whether the Veteran has hearing loss that meets the threshold to be considered a disability for VA purposes and if so, determine its etiology. 38 C.F.R. § 3.385; see also Cromer, 19 Vet. App. at 217-18. 

Accordingly, the case is REMANDED for the following action:

1. The RO must attempt to obtain the Veteran's STRs from Womack Army Hospital, specifically, those pertaining to any right ankle fracture he sustained during his period of active service. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence.

2. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician.

The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder that had its onset or was aggravated during active service or was manifested as a psychosis within one year of active service, or is otherwise related to any incident of service. 

The following considerations will govern the examination:

a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following records:  

i) A service personnel record indicating that he was placed on TDY in September 1970 to escort the body of T. C., his brother in law who was killed in the Republic of Vietnam. 

ii) Service personnel records noting the Veteran's disciplinary problems, including his psychiatric evaluation. 

iii) A November 1994 Vet Center record noting a diagnosis of PTSD.

iv) The Veteran's VA treatment records for his mental disorders.

d) The examiner must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disorder found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service in December 1970. This must include specific findings as to whether the Veteran has PTSD. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis. 

The examiner must specifically state whether the Veteran's verified stressor of serving as a body escort for his brother in law, T. C. is sufficient to produce PTSD. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Schedule the Veteran for an examination with an appropriate clinician. The purposes of the examination are (1) to determine whether the Veteran has a right ankle disability that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service, and (2) to determine whether he has a shortened right leg, a right hip disability, and/or a low back disability that had its onset or was aggravated during active service, or is otherwise related to any incident of active service, or whether it was caused by an in-service ankle fracture, if applicable. If arthritis is diagnosed, the examiner must determine whether it manifested to a compensable degree within one year of active service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 
	
i) The Veteran's April 2012 hearing testimony. 

ii) The May 2012 statement from O. C., the Veteran's sister.

iii) Any additional pertinent STRs obtained by the RO as a result of this remand. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) The examiner must provide an opinion as to (1) whether the Veteran's right ankle disability, if diagnosed, began during active service, is related to any incident of service, or if arthritis is diagnosed whether began within one year after discharge from active service, and (2) whether the Veteran has a shortened right leg, right hip disability, or low back disability that began during active service, is related to any incident of service, or is secondary to or aggravated by a right ankle disability. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. Schedule the Veteran for an audiological examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has bilateral hearing loss that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner will be advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's March 1969 enlistment examination and November 1970 discharge examination.

ii) His April 2012 testimony regarding the onset of his hearing loss. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran has bilateral hearing loss and if so, whether it began during active service, is related to any incident of service, or began within one year after discharge from active service. 

In particular, the examiner must respond to the inquiry as to whether, notwithstanding that the Veteran's pre-separation hearing test was "normal," hearing loss did or could have developed within one year of service, or developed later as a result of service, as noted in the Hensley decision, above. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


